DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Background
The claim amendments in the Applicants’ Preliminary Amendment filed on 12/02/19 and Preliminary Amendment filed on 02/05/20 have been entered.
According to the Amendments, claims 1-15 have been canceled.  Claims 16-39 have been added and are now pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 17, 21-30, and 32-39 are rejected under § 102(a)(1) as being anticipated by US Pub. No. 2014/0257546 to Mizutani et al. (Mizutani).  In regards to claims 16, 28, 29, and 39, Mizutani discloses a process controller 2) including at least one workstation (21) that is automated, at least in part, and a vehicle arrangement (3) including at least one transport vehicle (32) that is automated, at least in part, and is intended for transporting goods to be conveyed to, in, and/or from the station arrangement (see ¶ [0046] for disclosing a manufacturing process system including a processing device group with substrate processing devices and a transfer system with automated transfer vehicles for transferring workpieces among the processing devices), the process controller comprising:
a processing means (1) for at least one of planning, executing, or observing processes of the station arrangement (¶ [0046]); 
a fleet means (31) for at least one of planning, executing, or observing movements of the vehicle arrangement (¶ [0046]); and 
a work means (4) arrangement comprising at least one work means for communication with at least one workstation of the station arrangement (¶ [0046]),
wherein at least one of the processing means and fleet means, the processing means and work means arrangement, or the fleet means and work means arrangement are configured for at least one of communication or synchronization with one another (see ¶ [0046] for disclosing a management host computer in communication with the processing device group controller and the transfer control device so as to provide control instructions on operating the processing devices and transfer devices), and
 wherein at least some functions of the process controller are stored as computer program code in a non-transitory computer-readable medium which may be executed by the process controller (¶ [0079]). 

In regards to claim 17, Mizutani further discloses that at least one of executing by the processing means comprises commanding processes of the station arrangement; observing by the processing See ¶ [0052] (instructing, via the processing device group controller, one or more processing devices to switch from a ready state to an idle state).

In regards to claim 21, Mizutani further discloses that at least one workstation of the station arrangement comprises at least one robot. See ¶ [0056] (disclosing workstations with automated substrate processing devices and equipment).

In regards to claims 22,  32, and 38, Mizutani further discloses that at least one of: 
the processing means comprises at least one of: means for planning of processes of the station arrangement on the basis of at least one of starting products, end products, or process step sequences, means for allocating different workstations of the station arrangement for carrying out processes of the station arrangement, or means for allocating transport vehicles of the vehicle arrangement for carrying out processes of the station arrangement (see ¶ [0047] for disclosing a scheduler module configured to create a manufacturing plan according to the type and specification of products to be manufactured and a dispatcher module for specifying a processing device where a workpieces is to be processed according to the created manufacturing plan and providing the processing device with process conditions on the workpiece); or 
the processing means is at least one of: configured for centralized planning, executing, or observing processes of at least two workstations of the station arrangement that are automated at least in part, configured for planning, executing, or observing processes of the station arrangement by means of Artificial Intelligence, or is superordinate to at least one of the fleet means or the work means see ¶ [0047] for disclosing a scheduler module configured to create a manufacturing plan according to the type and specification of products to be manufactured and a dispatcher module for specifying a processing device where a workpieces is to be processed according to the created manufacturing plan and providing the processing device with process conditions on the workpiece). 

In regards to claims 23 and 33, Mizutani further discloses that at least one of: the means for planning processes of the station arrangement are configured for at least one of temporal planning or reverse planning; at least one of the planning means, workstation allocating means, or transport vehicle allocating means operates while the station arrangement carries out processes; execution by the processing means comprises commanding processes of the station arrangement or the at least two workstations of the station arrangement; or observation by the processing means comprises monitoring processes of the station arrangement or the at least two workstations of the station arrangement. See ¶ [0047] (receiving a transfer plan and operation schedule from each processing device, specifying workpiece carry-in, carryout, and process times).

In regards to claims 24 and 34, Mizutani further discloses that the fleet means comprises: means for communication with the vehicle arrangement via at least one fleet manager; or means for planning of stops of transport vehicles of the vehicle arrangement at various specified locations of the facility. See ¶¶ [0056-0057] (providing the transfer system with a transfer plan specifying a timing at which a workpiece is carried in a processing device and a timing at which a workpiece processed in the processing device is carried out by one or more transfer devices traveling along a predetermined route).
 
In regards to claims 25 and 35, Mizutani further discloses that at least one of: the stop planning means is configured for temporal planning of stops; the specified locations are at least one of See ¶ [0047] (disclosing the specified locations as being workstations with processing devices and equipment associated therewith).

In regards to claims 26 and 36, Mizutani further discloses that at least one work means of the work means arrangement is configured for communication with a station controller that is configured for at least one of controlling or monitoring at least one workstation of the station arrangement. See ¶ [0047] (disclosing the management host computer communicating with the processing device group controller so as to control operations).

In regards to claims 27 and 37, Mizutani further discloses that at least one of: the station controller is a programmable logic controller; or the at least one work means is configured for communication with the station controller while the station arrangement carries out processes. ¶ [0058].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 and 31 are rejected under § 103 as being obvious over Mizutani, supra, as applied to claims 16, 18, 19, and 30, in view of US Pub. No. 2015/0005903 to Worek et al. (Worek).  In regards to claim 16, Mizutani discloses all limitations of the claimed invention but for a user means for at least one of inputting data by a user or outputting data to a user, wherein at least one of the user means and processing means, the user means and fleet means, or the user means and work means arrangement are configured for communication with one another. 
Although Mizutani does not explicitly disclose these limitations, such features are found in the prior art.  In fact, Worek teaches a process control system comprising: 
a user means (13) for at least one of inputting data by a user or outputting data to a user (¶ [0030]),
wherein at least one of the user means and processing means, the user means and fleet means, or the user means and work means arrangement are configured for communication with one another (see ¶ [0030] for disclosing a process control system in communication with one or more workstations embodied as personal computers or laptops). 
Thus, it would have been obvious to modify the system of Mizutani with the workstation computers of Worek in order to make the process control information from processing devices and transfer devices available to users at these workstations so as to enable users to perform desired functions with respect to a given process. ¶ [0003].

In regards to claim 19, Worek further discloses that at least one of the processing means and fleet means; the processing means and work means arrangement; the fleet means and work means arrangement; the user means and processing means; the user means and fleet means; or the user means and work means arrangement; are designed for communication with one another on the basis of a protocol. See ¶ [0032] (disclosing a controller in communication with the process control component 

In regards to claims 20 and 31, Worek further discloses that the communication is based on a service-oriented protocol, in particular an OPC protocol, an OPC-UA protocol or an OPC-UA-like protocol. See ¶ [0040] (communicating real-time automation data using an OPC protocol).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD, can be reached at 571.272.6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYLE O LOGAN/Primary Examiner, Art Unit 3651